UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 19, 2007 FRONTIER OIL CORPORATION (Exact name of registrant as specified in its charter) Wyoming 1-7627 74-1895085 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 10000 Memorial Drive, Suite 600 Houston, Texas 77024-3411 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(713) 688-9600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure On December 15, 2007, Frontier Oil Corporation (“Frontier”) experienced a fire in the in the delayed coking unit (coker) at the Cheyenne Refinery.On December 19, 2007, Frontier updated the status of the Cheyenne Refinery under the investor relations section of its website at www.froniteroil.com. The Cheyenne Refinery is currently charging 25,000 barrels per day of crude oil.Frontier’s current forecast is to continue to run approximately 25,000 - 30,000 bpd at Cheyenne for the duration of the coker outage. This forecast is dependent upon crude oil availability as well as finished product prices, particularly asphalt. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FRONTIER OIL CORPORATION By: /s/ Michael C. Jennings Michael C. Jennings Executive Vice President - Chief Financial Officer Date: December 20, 2007
